In a negligence action to recover damages for personal injury, loss of services and medical expenses, the plaintiffs (husband, wife and two infant children) appeal from an order of the Supreme Court, Kings County, dated February 6, 1964, which denied their renewed motion (on additional papers) for a general preference in trial. Order reversed, with $10 costs and disbursements, and plaintiffs’ renewed motion for a general preference in trial granted. In our opinion, under all the facts and circumstances disclosed by the additional papers submitted on this renewed application, the plaintiffs are entitled to a general preference in trial. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.